Citation Nr: 0414476	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  97-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an evaluation in excess of 50 percent from 
October 16, 1999 for the service-connected post-traumatic 
stress disorder (PTSD), to include an increased rating in 
excess of 30 percent beginning on January 15, 1997 through 
October 15, 1999.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

The veteran, her ex-husband, and a friend



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to July 
1988, and from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision in which the 
RO denied an evaluation in excess of 10 percent for PTSD.  
The veteran subsequently perfected an appeal regarding that 
issue.  

In a subsequent rating decision in July 2000, the RO assigned 
a 30 percent evaluation for the service-connected PTSD, 
effective on October 16, 1999.  

In May 2002, the veteran testified at a personal hearing in 
Washington D.C. before the undersigned Veterans Law Judge.  

In a decision promulgated in July 2002, the Board denied the 
claim for a rating in excess of 10 percent prior to January 
15, 1997.  

The Board also assigned an increased rating of 30 percent for 
the period beginning on January 15, 1997 to October 15, 1999, 
and an increased rating of 50 percent beginning on October 
16, 1999.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the veteran's attorney and 
the VA Office of General Counsel filed a Motion requesting 
that the Court vacate that portion of the Board's July 2002 
decision that denied evaluations in excess of 30 percent from 
January 1997 to October 15, 1999 and in excess of 50 percent 
from October 16, 999, and remand those issues to the Board 
for additional development.  

In a September 2003 Order, the Court granted a Joint Motion, 
vacating that portion of the July 2002 decision that denied 
evaluations in excess of 30 percent from January 1997 to 
October 15, 1999 and in excess of 50 percent from October 16, 
999, and remanded those issues to the Board for compliance 
with directives that were specified in the Joint Motion.  

The veteran's appeal as to the issue of an evaluation in 
excess of 10 percent prior to January 1997 was dismissed.  

The claims folder has since been returned to the Board for 
compliance with the Court Order and Joint Motion.  

In the July 2002 decision, the Board determined that it was 
necessary to undertake further development with respect to 
another claim of an increased evaluation for the service-
connected reflux sympathetic dystrophy of the right lower 
extremity, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

As a result, the Board determined that it could no longer 
directly undertake evidentiary development with respect to 
veteran's claim.  

Accordingly, in September 2003, the Board remanded this claim 
to the RO for additional development of the record.  That 
development has not yet been completed; thus, this matter 
remains pending at the RO.  

(The veteran's claim for increased evaluations for PTSD is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will appropriately notify the 
veteran and her representative if further action is required 
on her part.)  



REMAND

As noted in the Introduction, the Board determined in a July 
2002 decision that an increased evaluation of 30 percent was 
warranted for the veteran's PTSD for the period beginning on 
January 15, 1997 to October 15, 1999, and an increased 
evaluation of 50 percent was warranted beginning on October 
16, 1999.  

The veteran subsequently appealed that decision to the Court.  
While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a Joint 
Motion.  

In that Motion, the parties asserted that the that the Board 
had failed to identify evidence showing that the veteran had 
been advised which portion of the information and evidence, 
if any, was to be provided by her, and which portion would be 
provided by VA, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Charles v. Principi, 16 Vet. App. 
370 (2002).  

In accordance with the concerns raised in the joint motion, 
the Board concludes that a remand of this case is necessary 
in order to ensure full compliance with the notification 
provisions of the VCAA, pursuant to Charles and other 
applicable authority.

Furthermore, the Board notes that the veteran's most recent 
VA psychiatric examination was conducted in April 2000.  
Given the length of time that has passed, the Board believes 
that another VA psychiatric examination is warranted in order 
to determine the current severity of the service-connected 
PTSD.  

The Board notes that, in the Joint Motion, the parties also 
asserted that the Board had failed to provide adequate 
reasons and bases in the July 2002 decision for finding that 
increased evaluations were not warranted for the service-
connected PTSD.  

In particular, the parties determined that the Board had 
failed to adequately discuss an opinion from an examiner with 
the Social Security Administration who determined that the 
veteran was unable to consistently complete tasks in a work 
setting due to continuing emotional problems.  

The parties also determined that the Board had failed to 
discuss the examiner's findings that the veteran's PTSD was 
chronic and severe, and that it was manifested by symptoms of 
flashbacks and suicidal ideation.  

The Board notes that these deficiencies will be addressed in 
greater at a later date following completion of the requested 
development.  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.  In 
particular, the RO should advise the 
veteran of the information and/or 
evidence needed to substantiate her 
claim.  The RO should also advise the 
veteran as to her and VA's 
responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the veteran, and 
which portion should be provided by VA.  
The RO should also advise the veteran to 
provide any evidence in her possession 
that pertains to the claim on appeal.  
The RO is free to undertake any 
development deemed necessary in order to 
fully comply with the VCAA.  

2.  The RO should also take appropriate 
steps to contact the veteran and ask him 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated her for the 
service-connected PTSD.  She should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
her of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  Regardless of whether the veteran 
responds, the RO should obtain the 
veteran's VA treatment records since 
December 2002.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the current 
severity of the service-connected PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and her 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



